Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of formula X-(P1)mGly(P2)n-Z (III) in the reply filed on 09/18/2019 is acknowledged.

Status of pending claims
Applicant’s amendment to claims in the response filed on 12/29/2020 has been acknowledged. 
Claims 26, 27, 30-40, 67-82 and 84-92 are pending.
	Claims 26, 27, 30-40, 67-82 and 84-92 are examined on the merit.
Any objections and/or rejections made in the office action dated 07/29/2020 and not specifically discussed below in its original or modified form here are considered withdrawn.

New grounds of rejections
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 26, 27, 30-40, 67-82 and 84-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the instant application, applicants claim a composition comprising an amino acid sequence represented by a formula selected from the group consisting of: 
(I) X- (P1) mGly (P2) n, (II) (Pi) mGly (P2) n-Z and (III) X- (Pi)mGly(P2)n-Z; 
- wherein Pi and P2 are selected from the group consisting of proline and hydroxyproline, m=0 or 1, n=0 or 1, wherein at least one of m or n = 1, and wherein m and n are independently selected; 
- wherein X is selected from the group consisting of leucine, glycine-leucine, proline-isoleucine, glycine-proline- isoleucine, asparagine-glycine-leucine and proline-glycine- proline-isoleucine-glycine-proline (SEQ.ID.NO.9); and - wherein Z is selected from the group consisting of isoleucine, arginine, isoleucine-glycine, isoleucine-glycine- proline, isoleucine-glycine-hydroxyproline, isoleucine-glycine- proline-proline (SEQ.ID.NO.21), isoleucine-glycine-proline- proline-glycine (SEQ.ID.NO.22), isoleucine-glycine-proline- proline-glycine-proline (SEQ.ID.NO.23), isoleucine-glycine- proline-proline-glycine-proline-arginine (SEQ.ID.NO.24), isoleucine-glycine-proline-proline-glycine-proline-arginine- glycine-arginine-threonine-glycine-aspartate-alanine (SEQ.ID.NO.25) and arginine-glycine-arginine-threonine-glycine- aspartate-alanine (SEQ.ID.NO.26); 
- wherein the amino acid sequence is configured to be delivered to bone, cartilage and/or associated connective tissue by a carrier, wherein the carrier delivers the amino acid sequence to the bone, cartilage and/or associated connective tissue in a controlled and sustained 
Claims as presented recite the limitation “wherein the amino acid sequence is configured to be delivered to bone, cartilage and/or associated connective tissue by a carrier, wherein the carrier delivers the amino acid sequence to the bone, cartilage and/or associated connective tissue in a controlled and sustained manner so that the amino acid sequence is delivered in a therapeutically effective amount and for a therapeutically effective time in order to stimulate the development, maintenance and repair of the bone, cartilage and/or associated connective tissue”. It should be noted that that the instant invention is drawn to a ‘composition comprising an amino acid sequence’ wherein the amino acid sequence (peptide?) is defined by the formulae I-III (and the variables as defined in the claim). The claim as amended recite that the amino acid sequence is further ‘configured to be delivered...’. The meaning of the term ‘configured’ according to the dictionary is: “To design, arrange, set up, or shape with a view to specific applications or uses” (https://www.thefreedictionary.com/configured., 2 pages, 5/20/2021)  This imply that the amino acid sequence is redesigned, arranged or organized to achieve the desired intended use of delivering the amino acid sequence to the desired location such as a bone, cartilage, etc. Instant specification does not clearly disclose how this configuration of the amino acid sequence in terms of ‘organizing, arranging or designing’. The term ‘configure(d)’ is not present in the instant specification. Therefore, it is unclear as to how and what type of modifications are performed on the ‘amino acid sequence’ is performed to impart the desired to achieve the intended purpose of delivering the amino acid sequence to the desired location. In this instance the structure to perform the desired function, i.e., the necessary 

Modified/maintained rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

1.	Claims 26, 27, 30-33, 38, 67-78, 84-87, 91 and 92 remain rejected under 35 U.S.C. 102(b) as being anticipated by Prockop (WO 93/07889). The rejection has been modified to reflect the instant amendments to the claims. Response to applicant’s arguments appear at the end of the rejection. 
In the instant application, applicants claim a composition comprising an amino acid sequence represented by a formula selected from the group consisting of: 
(I) X- (P1) mGly (P2) n, (II) (Pi) mGly (P2) n-Z and (III) X- (Pi)mGly(P2)n-Z; 
- wherein Pi and P2 are selected from the group consisting of proline and hydroxyproline, m=0 or 1, n=0 or 1, wherein at least one of m or n = 1, and wherein m and n are independently selected; 
- wherein X is selected from the group consisting of leucine, glycine-leucine, proline-isoleucine, glycine-proline- isoleucine, asparagine-glycine-leucine and proline-glycine- proline-isoleucine-glycine-proline (SEQ.ID.NO.9); and - wherein Z is selected from the group consisting 
- wherein the amino acid sequence is configured to be delivered to bone, cartilage and/or associated connective tissue by a carrier, wherein the carrier delivers the amino acid sequence to the bone, cartilage and/or associated connective tissue in a controlled and sustained manner so that the amino acid sequence is delivered in a therapeutically effective amount and for a therapeutically effective time in order to stimulate the development, maintenance and repair of the bone, cartilage and/or associated connective tissue (emphasis added by the office).
Claim 67 recite: A composition for stimulating the development, maintenance and repair of bone, cartilage and/or associated connective tissue, the system comprising: 
a peptide comprising a peptide motif selected from the group consisting of "GPI", "LPG", "GLP", "PIG" and "IGP" and having up to 10 amino acids upstream and/or downstream of said peptide motif, wherein "P" in said motif is proline or hydroxyproline; and 
- wherein the amino acid sequence is configured to be delivered to bone, cartilage and/or associated connective tissue by a carrier, wherein the carrier delivers the amino acid sequence to the bone, cartilage and/or associated connective tissue in a controlled and sustained manner so that the amino acid sequence is delivered in a therapeutically effective amount and for 
Claim as presented is drawn to a composition comprising an amino acid sequence represented by formulae I-III. Claim as presented recite a wherein clause that recite that the ‘amino acid sequence’ is configured to be delivered to the desired bone, cartilage, etc., by a carrier. Claim as recited is silent on the structural attributes of the carrier that ‘configure’ the peptide to have the desired function. Instant specification discloses: The invention also encompasses expression vectors comprising the nucleic acid sequences of the invention encoding one or more of the peptides of SEQ ID NO. 1 to 20 and functional analogues thereof within expression vectors. Any expression vector that is capable of carrying and expressing the nucleic acid sequences encoding for the peptides of the invention and functional analogues thereof in prokaryotic or eukaryotic host cells may be used, including recombinant viruses such as poxvirus, adenovirus, alphavirus and lentivirus. The claim recite a carrier for controlled release of the peptide and recite intended use that the peptides stimulates the development, maintenance and repair of bone, cartilage and/or associated connective tissue. The claim 67 as presented recite the transitional phrase “comprising” in defining the peptide. Hence the peptide is open and would read on longer than 23-mer peptide (peptide motif plus upto 10 amino acid residues upstream and downstream). Also it should be noted that the “peptide is provided as a chimeric peptide” according to instant claims 34 and 79.
Prockop discloses the SEQ ID NO: 6, LPGP (on page 25-26 as SEQ ID NO; 4) and comprises four amino acid residues. This reads on the instantly claimed formula (I) of claims 26 31, 38, 67, 75, 91 and 92. Prockop discloses that: “These higher quality proteins should form deposits in tissues that last much longer than currently available commercial materials. It is .  

Response to Arguments
Applicants argue that: 
Looking first at Prockup, Prockup discloses the preparation of gene constructs that contain collagen genes of human and other origins. Applicant believes that Prockup is directed to cell transfection and does not address the application of a specific peptide for a medical treatment. 
Applicant's delivery of a specific peptide of collagen (rather than the entire collagen molecule, as disclosed by Prockup) to the bone, cartilage and/or associated connective tissue is a significant improvement over the prior art. More particularly, Applicant has discovered through extensive research that there are certain peptides within the collagen molecule that are more effective at repairing bone than other peptides within the collagen molecule. Applicant isolates the more effective peptides from the less effective peptides and delivers only the more effective peptides to the bone, cartilage and/or associated connective tissue in order to repair the bone, cartilage and/or associated connective tissue. Prockup cannot repair the bone, cartilage and/or associated connective tissue with the same success as Applicant's claimed system since there are 
Accordingly, Prockup fails to disclose a composition comprising the amino acid sequence recited in claim 26 (or the peptide recited in claim 67), wherein the amino acid sequence (or the peptide) is configured to be delivered to bone, cartilage and/or associated connective tissue by a carrier, wherein the carrier delivers the amino acid sequence (or the peptide) in a therapeutically effective amount and for a therapeutically effective time so as to stimulate the development, maintenance and repair of the bone, cartilage and/or associated connective tissue, as is now required by amended claims 26 and 67 of the present application.	
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
As illustrated in the modified/maintained rejection over Prockup, it should be noted that the composition as claimed by the applicants lacks a clear structure to the configurations made to the amino acid sequence (peptide) for the amino acid sequence to have the desired function of targeted delivery of the same to targeted ‘bone, cartilage, etc.,’ as recited the claims. As disclosed in the instant specification a “configuration of the amino acid sequence ” can be a cell, or a vector comprising polynucleotides coding for the instantly claimed peptides. Hence the anticipation rejection over Prockup as illustrated in the modified form is appropriate and is maintained. 

2.	Claims 67-69, 71, 72, 74, 75, 77-79 and 92 remain rejected under 35 U.S.C. 102(b) as being anticipated by Goodacre, Immunology, 1993, 78, 586-591. The rejection has been .
In the instant application, applicants claim a composition comprising an amino acid sequence represented by a formula selected from the group consisting of: 
(I) X- (P1) mGly (P2) n, (II) (Pi) mGly (P2) n-Z and (III) X- (Pi)mGly(P2)n-Z; 
- wherein Pi and P2 are selected from the group consisting of proline and hydroxyproline, m=0 or 1, n=0 or 1, wherein at least one of m or n = 1, and wherein m and n are independently selected; 
- wherein X is selected from the group consisting of leucine, glycine-leucine, proline-isoleucine, glycine-proline- isoleucine, asparagine-glycine-leucine and proline-glycine- proline-isoleucine-glycine-proline (SEQ.ID.NO.9); and - wherein Z is selected from the group consisting of isoleucine, arginine, isoleucine-glycine, isoleucine-glycine- proline, isoleucine-glycine-hydroxyproline, isoleucine-glycine- proline-proline (SEQ.ID.NO.21), isoleucine-glycine-proline- proline-glycine (SEQ.ID.NO.22), isoleucine-glycine-proline- proline-glycine-proline (SEQ.ID.NO.23), isoleucine-glycine- proline-proline-glycine-proline-arginine (SEQ.ID.NO.24), isoleucine-glycine-proline-proline-glycine-proline-arginine- glycine-arginine-threonine-glycine-aspartate-alanine (SEQ.ID.NO.25) and arginine-glycine-arginine-threonine-glycine- aspartate-alanine (SEQ.ID.NO.26); 
- wherein the amino acid sequence is configured to be delivered to bone, cartilage and/or associated connective tissue by a carrier, wherein the carrier delivers the amino acid sequence to the bone, cartilage and/or associated connective tissue in a controlled and sustained manner so that the amino acid sequence is delivered in a therapeutically effective amount and for 
Claim 67 recite: A composition for stimulating the development, maintenance and repair of bone, cartilage and/or associated connective tissue, the system comprising: 
a peptide comprising a peptide motif selected from the group consisting of "GPI", "LPG", "GLP", "PIG" and "IGP" and having up to 10 amino acids upstream and/or downstream of said peptide motif, wherein "P" in said motif is proline or hydroxyproline; and 
- wherein the amino acid sequence is configured to be delivered to bone, cartilage and/or associated connective tissue by a carrier, wherein the carrier delivers the amino acid sequence to the bone, cartilage and/or associated connective tissue in a controlled and sustained manner so that the amino acid sequence is delivered in a therapeutically effective amount and for a therapeutically effective time in order to stimulate the development, maintenance and repair of the bone, cartilage and/or associated connective tissue.
Claim as presented is drawn to a composition comprising an amino acid sequence represented by formulae I-III. Claim as presented recite a wherein clause that recite that the ‘amino acid sequence’ is configured to be delivered to the desired bone, cartilage, etc., by a carrier. Claim as recited is silent on the structural attributes of the carrier that ‘configure’ the peptide to have the desired function. Instant specification discloses: The invention also encompasses expression vectors comprising the nucleic acid sequences of the invention encoding one or more of the peptides of SEQ ID NO. 1 to 20 and functional analogues thereof within expression vectors. Any expression vector that is capable of carrying and expressing the nucleic acid sequences encoding for the peptides of the invention and functional analogues thereof in prokaryotic or eukaryotic host cells may be used, including recombinant viruses such as 
Goodacre discloses the peptide GVEDISGLPSG (CS1b peptide) (page 587, column 2, paragraph 1) and comprises 11 amino acid residues. The peptide comprises an N-terminus and a carboxy terminus. The peptide of Goodacre comprises the motif “GLP” of the instant claims 67, 75, 77, 78 and 92. Goodacre discloses that the Peptides were sterile filtered in phosphate-buffered saline (PBS) and stored frozen until use (page 587, column 2, paragraph 1). This reads on instant claims 68, 69, 71 and 72. Goodacre studied the synthetic peptides chondroitin sulfate (CS) attachment region in relation to pathogenesis of rheumatoid arthritis (RA) an autoimmune condition affecting the cartilage tissue (Abstract) in T-cells obtained from mice. This reads on instant claims 67-69, 71 and 74. Goodacre also discloses the larger human articular cartilage PG core protein, residues 931-1380 that comprises repeats of peptide motif “GLP” (Table 1, page 587) that reads on the chimeric peptide of instant claim 79. Hence Goodacre anticipates instant invention.  

Response to Arguments
Applicants argue that: 

Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.
As aforementioned, it should be noted that the composition as claimed by the applicants lacks a clear structure to the configurations made to the amino acid sequence (peptide) for the amino acid sequence to have the desired function of targeted delivery of the same to targeted ‘bone, cartilage, etc.,’ as recited the claims. Hence, the peptide of Goodacre anticipates the instant invention as illustrated. 

Applicants argue that: 
Applicant notes that the claimed composition is a significant improvement over Prockup and Goodacre because it provides a carrier which delivers a specific peptide to the bone, cartilage and/or associated connective tissue in a therapeutically effective amount and for a therapeutically effective time (e.g., through a controlled release mechanism) which is important for the successful development, maintenance and repair of the bone, cartilage and/or associated connective tissue. 
More particularly, Applicant has discovered that it is necessary to deliver a peptide to the body in a manner which will permit the peptide to be released in the body over a period of at 
In contrast, Prockup delivers its material directly to the body, and this material is broken down in the body within hours, which would not provide the amount of time necessary to simulate the development, maintenance and repair of the bone, cartilage and/or associated connective tissue.

Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.
With regards to applicant’s significant improvement over Prockup and Goodacre, it should be noted that Prockup contemplates that the “Human protein of the present invention should last much longer after injection into human tissues” (page 10, lines 25-30)”. Hence the collagen molecules of Prockop is used in repair of cartilage or connective tissue and exhibit a sustained release property once injected. 
With regards to time interval for implant or composition to work. It should be noted the claim 70 was not included in the rejection.

3.	Claims 26-27, 30-34, 37-39, 67-79, 82 and 84-92 remain rejected under 35 U.S.C. 102(b) as being anticipated by EP 0 992 586 A2 of Elliott. The rejection has been modified to reflect the instant amendments to the claims. Response to applicant’s arguments appear at the end of the rejection.  
In the instant application, applicants claim a composition comprising an amino acid sequence represented by a formula selected from the group consisting of: 
(I) X- (P1) mGly (P2) n, (II) (Pi) mGly (P2) n-Z and (III) X- (Pi)mGly(P2)n-Z; 
- wherein Pi and P2 are selected from the group consisting of proline and hydroxyproline, m=0 or 1, n=0 or 1, wherein at least one of m or n = 1, and wherein m and n are independently selected; 
- wherein X is selected from the group consisting of leucine, glycine-leucine, proline-isoleucine, glycine-proline- isoleucine, asparagine-glycine-leucine and proline-glycine- proline-isoleucine-glycine-proline (SEQ.ID.NO.9); and - wherein Z is selected from the group consisting of isoleucine, arginine, isoleucine-glycine, isoleucine-glycine- proline, isoleucine-glycine-hydroxyproline, isoleucine-glycine- proline-proline (SEQ.ID.NO.21), isoleucine-glycine-proline- proline-glycine (SEQ.ID.NO.22), isoleucine-glycine-proline- proline-glycine-proline (SEQ.ID.NO.23), isoleucine-glycine- proline-proline-glycine-proline-arginine (SEQ.ID.NO.24), isoleucine-glycine-proline-proline-glycine-proline-arginine- glycine-arginine-threonine-glycine-aspartate-alanine (SEQ.ID.NO.25) and arginine-glycine-arginine-threonine-glycine- aspartate-alanine (SEQ.ID.NO.26); 
- wherein the amino acid sequence is configured to be delivered to bone, cartilage and/or associated connective tissue by a carrier, wherein the carrier delivers the amino acid 
Claim 67 recite: A composition for stimulating the development, maintenance and repair of bone, cartilage and/or associated connective tissue, the system comprising: 
a peptide comprising a peptide motif selected from the group consisting of "GPI", "LPG", "GLP", "PIG" and "IGP" and having up to 10 amino acids upstream and/or downstream of said peptide motif, wherein "P" in said motif is proline or hydroxyproline; and 
- wherein the amino acid sequence is configured to be delivered to bone, cartilage and/or associated connective tissue by a carrier, wherein the carrier delivers the amino acid sequence to the bone, cartilage and/or associated connective tissue in a controlled and sustained manner so that the amino acid sequence is delivered in a therapeutically effective amount and for a therapeutically effective time in order to stimulate the development, maintenance and repair of the bone, cartilage and/or associated connective tissue.
Claim as presented is drawn to a composition comprising an amino acid sequence represented by formulae I-III. Claim as presented recite a wherein clause that recite that the ‘amino acid sequence’ is configured to be delivered to the desired bone, cartilage, etc., by a carrier. Claim as recited is silent on the structural attributes of the carrier that ‘configure’ the peptide to have the desired function. Instant specification discloses: The invention also encompasses expression vectors comprising the nucleic acid sequences of the invention encoding one or more of the peptides of SEQ ID NO. 1 to 20 and functional analogues thereof within expression vectors. Any expression vector that is capable of carrying and expressing the nucleic 
Elliott discloses peptides that encompass many of the peptide species of instant claims 38 and 91, on page 146, lines 10-20 (SEQ ID NO: 46 on pages 145-146, amino acid residues 157-175):

    PNG
    media_image1.png
    133
    589
    media_image1.png
    Greyscale
. Residues 157-164 represent instant SEQ ID NO: 1, residues 157-162 represent instant SEQ ID NO: 5, residues 159-162 represent instant SEQ ID NO: 6, etc.  The claims of the instant invention are drawn to a peptide comprising an amino acid motif selected from the group consisting of, "GPI", "LPG", "GLP", "PIG" and "IGP" having up to 10 amino acids upstream and/or downstream of said amino acid motif, wherein "P" in said motif is proline or hydroxyproline and said peptide stimulates the development, maintenance and repair of bone, cartilage and/or associated connective tissue. The sequence as small as a “tripeptide” (a lower limit) or a peptide motif of 23 amino acid residues “in a larger peptide or protein” meets the Extracelluar Matrix Protein) chimeric protein meeting the limitations of claims 26, 30-34, 39, 67-69, 71-79 and 90-92. Claim 31 and paragraphs [135, 136] of Elliott is drawn to a chimeric protein comprising bone morphogenetic protein or transforming growth factor. This reads on instant claims 11, 16 and 34. 
Claims 37 and 82 recite that the peptide is associated with functions such as the said stimulation may assessed by the analysis of one or more criteria selected from the group consisting of bone mineral density, etc.,  with a “wherein” clause. As per the section 2111.04 of the MPEP, “[C]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) “adapted to” or “adapted for” clauses;
(B) “wherein” clauses; and
(C) “whereby” clauses”.
Therefore, the presence of the “wherein” clause do not further limit the scope of the claims 37 and 82 and the claims are drawn to “A system of claims 26 or 67”. Hence, the claims 37 and 82 are anticipated by the cited reference.
Elliott discloses implants comprising the chimeric peptides for targeted delivery of the peptides in a sustained release formulation and dosage [0123]. Elliott discloses that the chimeric peptides are coated or incorporated into medically useful materials such as meshes, pads, felts, etc., or bone augmentation implants. Compositions containing the BMP/EMP chimeric protein . 

Response to Arguments
Applicants argue that: 
Looking next at Elliott, Elliott discloses osteogenic activity related to an extracellular matrix protein (EMP), however, the osteogenic activity is achieved by linking an EMP to a known bone inducing compound or agent (i.e., bone morphogenic proteins (BMP)) to form a chimeric molecule. 
Linking an EMP to a BMP is distinctly different from the claimed invention which identifies a new agent for inducing connective tissue formation (e.g., the peptide called for in claims 26 and 67) and combines that agent with a carrier for releasing the peptide to a tissue repair site in a therapeutically effective manner (i.e., in a therapeutically effective amount and for a therapeutically effective time) in order to induce connective tissue formation.
Accordingly, Elliott fails to disclose the provision of a composition comprising an amino acid sequence (as recited in amended claim 26) or a peptide (as recited in amended claim 67), wherein the amino acid sequence (or the peptide) is configured to be delivered to bone, cartilage and/or associated connective tissue by a carrier, wherein the carrier delivers the amino acid sequence (or the peptide) to the bone, cartilage and/or associated connective tissue in a therapeutically effective amount and for a therapeutically effective time so as to stimulate the 
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.
With regards to arguments that “Linking an EMP to a BMP is distinctly different from the claimed invention which identifies a new agent for inducing connective tissue formation (e.g., the peptide called for in claims 26 and 67) and combines that agent with a carrier for releasing the peptide to a tissue repair site in a therapeutically effective manner”. It should be noted that the composition as claimed by the applicants lacks a clear structure to the configurations made to the amino acid sequence (peptide) for the amino acid sequence to have the desired function of targeted delivery of the same to targeted ‘bone, cartilage, etc.,’ as recited the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 
Claim 26-27, 30-40, 67-82 and 84-92, remain rejected under 35 U.S.C. 103(a) as being unpatentable over EP 0 992 586 A2 of Elliott, in view of Kumagai (US 5837674) in view of Rowe (WO 01/32878). The rejection has been modified to reflect the instant amendments to the claims. Response to applicant’s arguments appear at the end of the rejection.
In the instant application, applicants claim a composition comprising an amino acid sequence represented by a formula selected from the group consisting of: 
(I) X- (P1) mGly (P2) n, (II) (Pi) mGly (P2) n-Z and (III) X- (Pi)mGly(P2)n-Z; 
- wherein Pi and P2 are selected from the group consisting of proline and hydroxyproline, m=0 or 1, n=0 or 1, wherein at least one of m or n = 1, and wherein m and n are independently selected; 
- wherein X is selected from the group consisting of leucine, glycine-leucine, proline-isoleucine, glycine-proline- isoleucine, asparagine-glycine-leucine and proline-glycine- proline-isoleucine-glycine-proline (SEQ.ID.NO.9); and - wherein Z is selected from the group consisting of isoleucine, arginine, isoleucine-glycine, isoleucine-glycine- proline, isoleucine-glycine-hydroxyproline, isoleucine-glycine- proline-proline (SEQ.ID.NO.21), isoleucine-glycine-proline- proline-glycine (SEQ.ID.NO.22), isoleucine-glycine-proline- proline-glycine-proline (SEQ.ID.NO.23), isoleucine-glycine- proline-proline-glycine-proline-arginine (SEQ.ID.NO.24), isoleucine-glycine-proline-proline-glycine-proline-arginine- glycine-arginine-threonine-glycine-aspartate-alanine (SEQ.ID.NO.25) and arginine-glycine-arginine-threonine-glycine- aspartate-alanine (SEQ.ID.NO.26); 
amino acid sequence is configured to be delivered to bone, cartilage and/or associated connective tissue by a carrier, wherein the carrier delivers the amino acid sequence to the bone, cartilage and/or associated connective tissue in a controlled and sustained manner so that the amino acid sequence is delivered in a therapeutically effective amount and for a therapeutically effective time in order to stimulate the development, maintenance and repair of the bone, cartilage and/or associated connective tissue (emphasis added by the office).
Claim 67 recite: A composition for stimulating the development, maintenance and repair of bone, cartilage and/or associated connective tissue, the system comprising: 
a peptide comprising a peptide motif selected from the group consisting of "GPI", "LPG", "GLP", "PIG" and "IGP" and having up to 10 amino acids upstream and/or downstream of said peptide motif, wherein "P" in said motif is proline or hydroxyproline; and 
- wherein the amino acid sequence is configured to be delivered to bone, cartilage and/or associated connective tissue by a carrier, wherein the carrier delivers the amino acid sequence to the bone, cartilage and/or associated connective tissue in a controlled and sustained manner so that the amino acid sequence is delivered in a therapeutically effective amount and for a therapeutically effective time in order to stimulate the development, maintenance and repair of the bone, cartilage and/or associated connective tissue.
Claim as presented is drawn to a composition comprising an amino acid sequence represented by formulae I-III. Claim as presented recite a wherein clause that recite that the ‘amino acid sequence’ is configured to be delivered to the desired bone, cartilage, etc., by a carrier. Claim as recited is silent on the structural attributes of the carrier that ‘configure’ the peptide to have the desired function. Instant specification discloses: The invention also encompasses expression vectors comprising the nucleic acid sequences of the invention encoding 
Claims 26-27, 30-34, 37-39, 67-79, 82 and 84-92 are anticipated by Elliott as illustrated above. 
Elliott does not specifically disclose phosphoprotein, osteopontin, phosvitin, matrix gla protein, etc., as the calcium binding peptides of instant claims 12 and 35 and the limitations of instant claims 36 and 81. 
Kumagai discloses: “Other bone matrix proteins include osteocalcin, Matrix Gla Protein (MGP), Osteonectin, Bone Sialoprotein (BSP), Osteopontin, and Proteoglycans (PG-I and PG-II). These matrix proteins consist of approximately 10% of decalcified bone. Functions of these minor matrix proteins are not completely understood, however, as most of them are acidic proteins, it has been theorized that they may have a role in bone mineralization and/or demineralization”. This reads on instant claims 12 and 35. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Elliott, Kumagai and Rowe to arrive at the instant invention. As illustrated Elliott teaches the instant invention of stimulating bone/cartilage by administering the peptides of the instant invention and Kumagai teaches use of matrix proteins osteocalcin, Matrix Gla Protein and Osteopontin that assist in bone mineralization by binding to essential minerals such as calcium in stimulating bone development, maintenance and repair of bone. Rowe discloses not only that phosphate plays a central role in many basic processes essential to the cell and mineralization of bone but also the phosphopeptides useful in treatment of disease conditions related to the polypeptides (page 4, paragraph 1).  
One of ordinary skill in the art would combine the calcium binding peptide domain to the matrix that stimulate the bone/cartilage growth to mineralize the matrix that helps in bone repair and maintenance and also include phosphoproteins that assist in mineralization of bones as taught by Kumagai and Rowe. MPEP section 2144.06 states that: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In this instance the system of the claimed invention is to stimulate the development, maintenance and repair of the bone, cartilage and/or associated connective tissue.
In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Applicants argue that: Kumagai was cited to address a specific deficiency of Elliott with respect to limitations set forth in dependent claim 12 (which has now been cancelled and added as new dependent claim 80) and dependent claim 35 (i.e., Elliott's failure to disclose phosphorprotein, osteopontin, phosvitin, matrix gla protein, etc. as the calcium binding peptides). Kumagai, however, is not believed to remedy the remaining deficiencies of Elliott.
Rowe was cited to address specific deficiencies of Elliott with respect to limitations set forth in dependent claims 36 and 81 (i.e., Elliott's failure to disclose phosphorylated serine peptide DS*S*DS*S* (SEQ.ID.NO.39), which is now SEQ.ID.NO.38). Rowe, however, is not believed to remedy the remaining deficiencies of Elliott. Accordingly, dependent claims 36 and 81 are also believed to be allowable over the prior art for the foregoing reasons and by way of dependency.
12/29/2020 have been fully considered but they are not persuasive.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kumagai which teaches that “Other bone matrix proteins include osteocalcin, Matrix Gla Protein (MGP), Osteonectin, Bone Sialoprotein (BSP), Osteopontin, and Proteoglycans (PG-I and PG-II). These matrix proteins consist of approximately 10% of decalcified bone. Functions of these minor matrix proteins are not completely understood, however, as most of them are acidic proteins, it has been theorized that they may have a role in bone mineralization and/or demineralization”. Hence the proteins of Kumagai which is also used for bone mineralization can be combined with Elliott to assist in stimulating bone/cartilage by administering the peptides of the instant invention. MPEP section 2144.06 states that: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In this instance the system of the claimed invention is to stimulate the development, maintenance and repair of the bone, cartilage and/or associated connective tissue.



Double Patenting
	Office acknowledges the filing of the TDs to overcome the double patenting rejections. The TDs have been accepted and approved. 

 Conclusion
Applicant’s amendments to the claims necessitated the new grounds of rejections. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M, Tu & W of first week of the biweek and Th & F of second week of the biweek from 7:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SATYANARAYANA R GUDIBANDE/Primary Examiner, Art Unit 1658